Citation Nr: 0902804	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided on August 15-18, 2005. 

REPRESENTATION

Appellant Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 administrative denial 
by the Department of Veterans Affairs (VA) Medical Center in 
Tampa, Florida, which denied payment for the expenses 
addressed by this appeal.


FINDINGS OF FACT

1.  The veteran was transferred from Oak Hill Hospital to 
University Community Hospital on August 15, 2005 for coronary 
angiography with stenting, and for right heart 
catheterization.

2.  The veteran's coronary artery disease with congestive 
heart failure associated with hypertension is service-
connected and evaluated as 100 percent disabling since July 
2005.  

3.  The record reflects that no intensive care unit (ICU) 
beds were available for the veteran's care at the Tampa VA 
Medical Center (VAMC) on the August 15, 2005 date of transfer 
to University Community Hospital.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by University Community Hospital from 
August 15, 2005 to August 18, 2005 have been met.  Veterans' 
Mental Health and Other Care Improvements Act of 2008, Pub. 
L. No. 110-387, § 402, 112 Stat. 4110 (2008) (to be codified 
at 38 U.S.C.A. § 1728); 38 C.F.R. §§ 3.102, 17.53, 17.120 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the appellant under 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2008).  As will be discussed 
below, the Board finds that payment for medical services is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed as no prejudice can flow to the 
appellant from any notice or assistance error.  

The claimant hospital, University Community Hospital (UCH), 
is seeking payment or reimbursement for private medical 
services provided from August 15, 2005 to August 18, 2005.  
Medical records reflect that the veteran was transferred from 
Oak Hill Hospital to University Community Hospital on August 
15, 2005 for coronary angiography with stenting, and for 
right heart catheterization.  See Private hospital discharge 
summary, August 2005.  Service connection is in effect for 
this veteran's coronary artery disease with congestive heart 
failure associated with hypertension, evaluated as 100 
percent disabling since July 2005.  See Rating decision, 
March 2006.  

The recently revised 38 U.S.C.A. § 1728 states in pertinent 
part that VA shall reimburse veterans eligible for hospital 
care or medical services for the customary and usual charges 
of emergency treatment where such treatment was rendered for 
an adjudicated service-connected disability.  In any case 
where reimbursement would be in order, VA may, in lieu of 
reimbursing the veteran, make payment of the reasonable value 
of emergency treatment directly to the hospital furnishing 
treatment.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 112 
Stat. 4110 (2008) (to be codified at 38 U.S.C.A. § 1728).   

The cost of private medical care, that was not previously 
authorized, is payable when such care was rendered for an 
adjudicated service-connected disability; for nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; for 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (with some geographical restrictions); or for 
certain veterans participating in rehabilitation programs.  
38 C.F.R. § 17.120(a) (2008).  The care or services in 
question must also be provided in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and when Federal facilities are unavailable, to 
include where treatment had been or would have been refused.  
38 C.F.R. § 17.120(b)(c) (2008).  

In the present case, the VAMC has denied payment of the claim 
finding that the veteran could have been transferred safely 
to the Tampa VAMC for treatment instead of the claimant 
hospital.  See Denial by the Chief Medical Officer (CMO), 
April 2007.  The CMO's opinion states "vet transferred from 
1 non-VA hospital to another due to 'no beds at VA' - 
acc[ording] to Dr. Z, this does not matter for Mill Bill 
cases - recommend disapproval."  Although the exact meaning 
of this finding is unclear, the CMO's reiteration of another 
unknown physician's statement that the unavailability of beds 
was not at issue in this case is found to be legally 
inaccurate and will be disregarded henceforth by the Board.

Instead, the Board notes that the VAMC does not contend nor 
has it been shown that the coronary angiogram, heart 
catheterization, and stenting procedures were non-emergent 
procedures.  Thus, due to the nature of these procedures, the 
Board concedes that to delay treatment would have been 
hazardous to the veteran's life or health.  Therefore, as the 
hospital care in question was rendered to a veteran in need 
of emergency services for an adjudicated service-connected 
cardiac disability, the only remaining question is whether 
federal facilities were available at the time.  See 38 C.F.R. 
§ 17.120 (2008).  

The veteran's medical records from Oak Hill Hospital include 
a case management notation made at 10:55 am on August 15, 
2005, that shows a nurse, DB, contacted the Tampa, Florida 
VAMC to inquire about the feasibility of a transfer and was 
told by "Sandy" that there were no intensive care unit 
(ICU) beds available for the veteran and that it was unknown 
when a bed might become available.  See Private treatment 
record, August 2005.  UCH, however, had the necessary 
facilities available, accepted the veteran, and provided the 
requisite care.  See Correspondence from UCH, January 2007.  

The September 2007 statement of the case asserts that VA 
facilities were available and that, as such, the veteran 
should have been transferred to a VA facility.  However, 
there is no factual basis of record to support a finding that 
VA facilities were available on or about August 15, 2005.  
The case management notation of record indicates the 
contrary.  See Private treatment record, supra.  Therefore, 
the Board finds that the preponderance of the evidence weighs 
in the claimant's favor.  Payment of the claim is warranted.


ORDER

Payment for medical services provided to this veteran by 
University Community Hospital on August 15-18, 2005 is 
granted. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


